


FIRST AMENDMENT TO CONSULTANCY AGREEMENT




This First Amendment to Consultancy Agreement (the “Amendment”) is dated this
11th day of May 2016 between VolitionRx Limited, a Delaware corporation
(“Volition”), and Borlaug Limited, a Private Limited Company incorporated under
the laws of England and Wales (“Borlaug”).




RECITALS




(A)

This Amendment is supplemental to the Consultancy Agreement between Volition and
Borlaug dated January 1, 2015 (the “Agreement”);




(B)

The parties hereto desire by this Amendment to increase the fees payable to
Borlaug under the terms of the Agreement;




AMENDMENT




NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties agree to increase the fees payable
to Borlaug under the terms of the Agreement as follows:




1.

Clause 4.1 of the Agreement is hereby modified and shall now read as follows:




“Volition shall pay Borlaug a fee of ten thousand pounds sterling (£10,000 GBP)
per month exclusive of VAT (the “Fee”) commencing May 1, 2016. This amount will
be payable monthly in arrears in Pounds Sterling directly into a nominated bank
account.”




2.

Except as expressly amended hereby, all terms of the Agreement shall remain
unchanged and in full force and effect.




IN WITNESS WHEREOF, Volition and Borlaug have caused this Amendment to be duly
executed and delivered on the date first set forth above.




VOLITIONRX LIMITED

BORLAUG LIMITED










/s/ Cameron Reynolds                     

/s/ Jacob Micallef

                     

Cameron Reynolds

Jacob Micallef

Chief Executive Officer and Director

Director












